The claimant was employed as the maintenance man of an amusement park. He developed a sore leg, which caused him pain, and which he thought required attention of a doctor. The employer gave him permission to go to a doctor, and at the same time directed him to make purchases for the employer of merchandise which was necessary for resale that night. The custodian of the park, and the superior of claimant, testified that the merchandise was essential for use that day in the business of the employer, and that he told claimant to bring it back when he came from the doctor’s. According to the testimony of the employer, it was necessary to make the trip and purchase whether the claimant saw the doctor or not. (Flatter of Marks v. Gray, 251 N. Y. 90.) Decision reversed, and matter remitted to the State Industrial Board, with costs to the appellant against the employer and the insurance carrier. All concur, except Crapser and Bliss, JJ., who dissent and vote to affirm the decision of the Board.